IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM ARMSTEAD AND TULLY J.            : No. 261 EAL 2015
SPEAKER AND BARBARA                      :
KRASSENSTEIN AND GAIL OBER AND           :
ANNYAH HASLER AND ROGER                  : Petition for Allowance of Appeal from
HASLER AND BERNARD BONDI AND             : the Order of the Commonwealth Court
ROSEANNE STAGNO ADAMS AND                :
JOVIDA HILL AND SCENIC                   :
PHILADELPHIA,                            :
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ZONING BOARD OF ADJUSTMENT OF            :
THE CITY OF PHILADELPHIA AND CITY        :
OF PHILADELPHIA AND FRANKLIN             :
INSTITUTE,                               :
                                         :
                  Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.